Per Curiam : The only error complained of in this cause by the counsel for plaintiff in error is that a general judgment was rendered and execution awarded upon the finding of the jury, the proceeding being distress for rent. It is admitted by the counsel for defendant in error that this was error, and that the judgment must be reversed, but he asks that a final order be entered in this case as was done in Alwood v. Mansfield, 33 Ill. 458. It was afterward found, however, in that very case, that some practical inconveniences grew out of the entry of the order in this court. We deem it the better practice and more convenient for parties, to reverse the judgment and remand the cause with instructions to the Circuit Court to enter a final order in conformity with the statute as explained in Alwood v. Mansfield, above cited. The judgment as entered is, therefore, reversed and the cause remanded, and the Circuit Court on the filing of the order of this court will enter the proper final order. Judgment reversed.